United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-40996
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RUBEN ROMO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-121-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     This appeal by Ruben Romo is from a judgment revoking his

supervised release and resentencing.   We AFFIRM.

     Although Romo’s notice of appeal states he is appealing the

revocation judgment and sentence, he also challenges the validity

of his underlying conviction of conspiracy to possess and

distribute marijuana.   This challenge is based on his contention

that one of the statutes of conviction, 21 U.S.C. § 841, is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40996
                                 -2-

facially unconstitutional in the light of Apprendi v. New Jersey,

530 U.S. 466 (2000).   However, he seeks only to preserve the

claim for further review.

     Romo may not use this appeal from his new sentence for the

supervised-release violation as a vehicle to challenge the

language of the indictment or the drug quantity used in

calculating his original sentence.   United States v. Moody,

277 F.3d 719, 720 (5th Cir. 2001).   Accordingly, the district

court’s judgment is AFFIRMED.